 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Copps CorporationandRetailClerksUnionLocalNo. 640,affiliatedwith the Retail ClerksInternationalAssociation,AFL-CIO.Cases30-CA-998 and 30-CA-1064February 26, 1970DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn October 31, 1969, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentfiled exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.'The Board has considered theTrial Examiner's Decision, the exceptions and briefs,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,TheCoppsCorporation,LaCrosse,Wisconsin, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.At the hearing,an offer of proof was madeby theRespondent to showthat 19 of the Respondent's employees would testify that the RespondentCompany had not done anything since March 1,1969, toaffect the waythey would vote in an election.In its exceptions,the Respondent exceptedto the Trial Examiner's alleged failure toreceivethis evidenceWe find nomerit in this exception,since, even if such testimony were received, itwould not affect our disposition of this case SeeHendrixManufacturingvN L RB.321F 2d 100,105 (C A5);Monroe AutoEquipmentCompany.146 NLRB1267, 1275, in 23TRIAL EXAMINER'S DECISIONAugust 19 and 20, 1969.1 Separate complaints, laterconsolidated for hearing, were issued•n Cases 30-CA-998and 30-CA-1064 on July 29 and August 11, respectivelyon charges and amended charges dated March 27, May16,29,July 7, and 22. They alleged in brief thatRespondent engaged in unfair labor practices proscribedby Section 8(a)(1), (3), and (5) of the Act by variousspecified acts of interference, restraint and coercion inMarch, by discriminatorily limiting the hours worked bycertain part-time employees, by constructively dischargingDennisWalker, Larry Czechowicz and Scott Byrne inJune and by refusing on and after March 27 to bargainwith the Union as the majority representative of itsemployees in an appropriateunit.Respondent answereddenying the unfair labor practicesUpon the entire record in the case, and from myobservation of the witnesses I make the followingFINDINGS OF FACT1.JURISDICTIONAL FINDINGS, THE LABORORGANIZATION INVOLVEDIfind on undenied allegations of the complaint thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act' and that the ChargingParty is a labor organization within the meaning ofSection 2(5)II.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent operates at La Crosse one of a chain ofgrocery stores located in the State of Wisconsin. TheUnion began in early March a campaign to organize thegrocery department employees and on March 21 it made aformal demand for recognitionRespondent refused thedemand by letter of March 27 and simultaneously filed arepresentation petition in Case 30-RM-165, which wasdismissed by the Regional Director on July 18 because ofthe issuance of the complaint on unfair labor practicecharges in Case 30-CA-998.The General Counsel offered cumulative testimony,mainlyundenied,bya large number of witnessesconcerning a course of interrogations fromMarch 12through lateMarch, interspersedwith solicitationofsurveillance, promises of benefits and threats to reduceworking hours and to lay off part-time employees.Evidencewas also offered in support of complaintallegationsthatRespondent constructively dischargedLarry Czechowicz, Scott Byrne, and Dennis Walker todiscouragemembership in the Union.' The refusal tobargainissuesincludequestionsconcerningtheappropriateunitand the Union's majority as well asRespondent's alleged doubts concerning both.For preliminary disposition is a subsidiary issueconcerning the alleged supervisory status of GlennStrittmater which has bearing both on the question of unitcompositionandon some of the Section 8(a)(1)allegations. There is no dispute under the testimony thatSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Actasamended was heard at La Crosse, Wisconsin, onAll events herein occurred in 1969 unless otherwise specified'Respondent,aWisconsin corporation,operates a chain of retailgrocerystores inWisconsin,includingtheLa Crossestore involved hereinRespondent's gross sales exceed $500,000 per annum and it purchases andreceives annually from extrastate points goods valued in excessof $50,000'A similar allegation concerning Thomas Schnick was withdrawn181NLRB No. 52 THE COPPS CORPORATION295Strittmater,manager trainee,was,alongwithStoreManager David L.Weaver,assistantmanager DonaldRichmond and bakery manager Schamens,theonlysalaried personnel at the store,thatStrittmater was incharge of the store at least 2 nights a week whenRichmond and Weaver were not present,and during someof the lunch periods, that he directed the employee workforce when he was in charge of the store,and possessedauthority to discipline employees.Iconclude and find thatStrittmater was a supervisor within the meaning of theActCf.Allied Supermarkets Inc..167NLRB No. 48,where the Board excluded from a unit of grocerydepartment employees a manager trainee on the groundthat his community of interest lay more closely withmanagement than with the rank-and-file employees.B Interference, Restraint, and CoercionSome nine witnesses for the General Counsel (JoanHauser,CarolKopski,OpalGreene,KennethOlson,Stanley Curtis, Dennis Walker, Mary Dellenbach, LarryCzechowicz and William Valentine) testified to variousinstancesof interrogationbyStoreManagerDavidWeaver,districtmanagerCurtisKunkel,assistantmanager Donald Richmond and manager trainee GlennStrittmater during a period beginning around March 12and continuing late into the month. The interrogationsincluded inquiries concerning attendance by the employeesat union meetings, how many other were in attendance or"voted," who started the Union, what occurred and whatwas said at the meetings, what the employees thoughtabout, or got out of, the meetings and whether they hadsignedunioncards.InadditiontotheforegoingStrittmater admitted that he interrogated Fred Johnsonconcerning attendance at a union meeting, and Richmondadmitted in testimony and by affidavit that he twiceinterrogatedMichael Pohle concerning what happened atunionmeetings and also asked James Ablan, SandraWeissenberger and another employee if they had attendedthe union meetings and asked Ablan what he got out of itThe interrogationswere intermixed with additionalcoercive statementsHauser and Kopski testified thatWeaver charged Kopski with being the ringleader in theUnion and stated he intended to find out who started itand that he would be back to renew his inquiries. Hausertestifiedalso that during a group meeting with threeemployees called byWeaver in the latter's office andattended by Kunkel, Weaver stated he was telling them, ashe was going to tell everyone else, not to attend the unionmeetingWilliamValentine testified that during theinterrogationWeaver solicited him to report on whattranspiredatunionmeetings, though when ValentinedemurredWeaver assured him it did not matter. WhenWeaverquestionedMaryDellenbachandLarryCzechow.icz about signing union cards, neither answered atonce and Weaver repeated his inquiryWhen Czechowiczfinally replied that he did not know whether he signed,Weaver stated, "What do you mean, you don't know. Didyou sign a card or didn't you9" Whereupon bothDellenbach and Czechowicz admitted they had signed. -There was further testimony by Stanley Curtis, LarryCzechowicz, Thomas Schnick, Jack Schermerhorn andWilliam Valentine that Richmond made statements to theeffect that if the Union came in the Company would limitthe hours of part-time employees to 24 or 25 per week; byCzechowicz,Valentine,Hansen,KennethOlsonandDennisWalker that Richmond made statements to theeffect that if the Union came in the Company wouldreplacetwopart-timeemployeesbyone full-timeemployee;4 and by Schermerhorn, Valentine, Curtis andHansen that Richmond made statements to the effect thatif the Union did not come in the Company would raise, orwould probably raise, wages to a level comparable to theunion scale.Hansen testified that Richmond told him during oneconversation that if the Union came in and the employeeswanted time off for a vacation or for other purposes, hewould tell them, "Forget it, get it from your unionrepresentative."Curtis testified thatRichmond told agroup of employees that when the Union came in theCompany would not be as friendly and would be "muchharder as far as working is concerned."Respondent's evidence contained no substantial denialof the interrogations to which the General Counsel'switnesses testified but it offered general denials by itswitnesses that they made any threats or promises and itpoints to acknowledgment by some of the GeneralCounsel's witnesses that such was the case. Respondentalso points to similar acknowledgment by some of theopposing witnesses that the conversations were friendlydiscussionsand that they made frank and truthfulanswers, apparently free of coercion.Then,proceedingtoconsidereachconversationseparate and apart from all other conduct, Respondentcontends that the conversations were isolated and thatthey reflected no organized or systematic attempt toengage in interrogationRespondent argues that suchinformal discussions or unionization, sometimes initiatedby the employee, reflected no attempt to persuadeemployees to withdraw their support from the Union andwere all privileged as free speech under Section 8(c) of theAct.Indeed,Respondent seeks to brush aside theadmitted solicitation of Valentine to report on happeningsatunionmeetingsbyarguing that the attemptedsurveillance "came about in a friendly way and during afriendly discussion."The overwhelming weight of the evidence requiresrejection of Respondent's contentionsThus the recordrevealed a widespread course of interrogations which wasdirected at numerous employees by various members ofRespondent's supervisory hierarchy.Not only was nolegitimate purpose demonstrated, but Respondent madeno attempt to meet the Board's requirements inStruksnesConstruction Company,165NLRB No. 102, cited withapproval inN L R B v Gissel Packing Company,395U.S 575. Furthermore, the interrogations were only apart of a course of coercive conduct which includedsolicitation of surveillance, promises of wage increases iftheUnion did not come in,5 and various threatsconcerning the reduction of the hours of part-timeemployees and their replacement with full-time employeesSuch conduct was not rendered noncoercive by the factthat the discussions were informal and friendly or by thefactthatsome of the witnesses did not considerthemselves to be coerced Indeed, some degree of coercionwasmanifest alone in the fact that Dellanbach andCzechowicz failed to answer Weaver's first interrogationand admitted that they signed cards only after he'Hansen attributed to Weaver a statement to somewhat similar effect,i e , that if the Company"could not handle it with the Union in, thepart-time help would be the first to go "'Respondent's argument that Richmond was not talking for the store butmerely expressing his personal belief concerning the wage increases wasdisposedof bythe undenied testimony of Stanley Curtis that Richmondrepresented that the information concerning the increases came through atelephone conversation with personnelof the Copps Company 296DECISIONSOF NATIONALLABOR RELATIONS BOARDdemandthattheyanswer,CINLRB vHarbison-FischerMfg Co ,304 F 2d 738, 739 (C A 5);NLRB v. W T Grant Co .199 F.2d 711, 712; cert.denied 344 U S 928 The effectiveness of Respondent'scoercive conduct was further demonstrated by the factthat two employees, Pohle and Valentine sought toprocurereturnoftheirauthorizationcardsafterRespondent's antiunion campaign began See Section D,infra.Itherefore conclude and find on the entire evidencethatRespondent interfered with, restrained and coercedemployees in the exercise of their Section 7 rights byinterrogatingitsemployeesconcerningtheirunionmembership, activities, and sympathies and concerningtheir attendance at, and the happenings at union meetings,by warning employees not to attend union meetings; bysoliciting an employee to engage in surveillance of unionmeetings and to report back to it; by promising wageincreases if theUnion should not come in; and bythreatening employees with reduction in hours worked,with layoffs and with more onerous working conditions ifthe Union should come inThere was further evidence (relevant also on the issueof the constructive discharges, section C,infra)thatRespondent actually sought to carry out its threat to limitthe hours of the part-time employeesMary Dellenbachtestified thatin lateMarch Richmond denied her requesttowork more hours, stating that the Company proposedinstead to reduce hours while it decided what to do aboutunionmatterRichmond made a similar statement in Junewhen Dellenbach renewed her request.David Johnson was a part-time employee who averagedbetween 20 and 22 hours a week during the school monthsand approximately 41 hours a week during the summer.In late April he asked Weaver about going on a 40 hourweek during the summer but Weaver informed him thatbecause the Union was coming in, he would probably berestricted to 24 hoursWhen Johnson was later shown awork schedule to be effective June I which listed him foronly 24 hours a week, he informed the produce managerhe would have to find another job.DennisWalker,anotherpart-timeemployeewhoaveraged around 30 hours in the summer of 1968, askedRichmond for more hours around May 21 Richmondreplied he could not give Walker more than 24, and whenWalker inquired the reason, Richmond replied, "Well,maybe you guys wanteda union. .Copps Company saysIcan't give you over 24 hours."' Though Walker pointedout that some of the employees were working more than24 hours, Richmond stated that it would not be so forlong because as soon as the Company got moreemployees, all part-time employees would be under 24hours. Stanley Curtis testified similarly that Richmondtold him that in order to effect the 24-hour limitation, theCompany would "have to hire more kids "James Ablan and Larry Czechowicz also testified toseparate requests which they made to Richmond in midand lateMay to work more summer hours. Richmondinformed them the new store policy was to limit part-timeemployees to 24 hours a week.Bothof them had averagedmore than 24 hours in prior summersAs the foregoing summary discloses, Respondentinformeditsemployeesduringtheorganizational'The General Counsel has filed a motion, opposed by Respondent tocorrect the first clause of Richmond's statement to, "Well, baby, you guyswanted a union " As the Examiner'srecollectionaccordswith thetranscript,the motion is deniedcampaign that it was instituting a new policy of limitingthe hours worked by part-time employees, and in twocases it told the employees (Dellenbach and Walker) thatitsdecision was due to the union activitiesNot only wasthe policy initiated at a time when it would have themaximum effect on part-time employees (i e., the end ofthe school term), but it was plainly calculated to restrainand coerce them as regarded their continued adherence totheUnion. I therefore conclude and find under theforegoingcircumstances thatRespondent engaged ininterference, restraint, and coercion within the meaning ofSection8(a)(1)by informing their employees of theinstitution of the new policy.'C The Constructive DischargesRespondent's enforcement of its policy to limit thehours of part-time employees led to the quitting of theirjobs by Larry Czechowicz, Scott Byrne and DennisWalker, whom the complaints alleged were constructivelydischargedtodiscourageunionmembership 8Respondent's knowledge of union activities generally wasconclusively established by the evidence summarized insectionB, supraRespondent also learned directly ofCzechowicz'membership for Czechowicz admitted hesigned a card after persistent interrogation byWeaver.Walker was the most active participant in union activitiesamong the employees and it may reasonably be assumedthatRespondent learned of that fact as a result of thewidespread interrogations and the repeated attempts tolearnwho was leading the organizational activities andwhat was happening at union meetings Furthermore,Richmond's explanation toWalker of the reason forlimitinghishours contained explicit recognition thatRespondent knew or suspected whatWalker's unionsentiments were. There was no evidence, however, thatRespondent had knowledge that Byrne (who joined onJune 1 1) was a union memberPertinent to consideration of each of the individualcasesare the findingsmade in sectionB,supra,particularlyas they concern Respondent's announcedintention to limit hours of the part-time employees andRichmond's explanation to Dellenbach, Johnson andWalker that union activities were the reasonWe begin with Czechowicz who testified that whenRichmond rejected his request to work more hours, hetold Richmond he would have to find another job becausehe had to have more hours. Richmond replied that he wassorry to see Czechowicz go and wished he could dosomethingabout itAnsweringCzechowicz' inquiryRichmond stated he did not believe that Czechowicz couldbe hired back in the fall and agreed that in any caseCzechowicz would have to start at the bottom as a'Respondent's explanations of its newpolicy and of its subsequent failuretoadhereto it relate moredirectly tothe issues surrounding theconstructive discharges,to be considered in the nextSection'By brief theGeneral Counsel advanced for the firsttime a claim thatDavid Johnson was also constructively dischargedbecause of the Urionactivities. Though Johnson was the first of the groupto quit (see section B,supra).his name wasnot included in any of the charges orineithercomplaintFurthermore, though the General Counselmoved to makecertain amendments during the hearing, hedid not seekto include Johnsoninthe complaintThus, if the General Counsel werelitigatingorattempting to litigate Johnson's discharge, his brief is the firstnotice ofthat facteitherto the Trial Examiner or to Respondent, whose brief,understandablycontains no treatmentof thequestionIshall thereforemake no findingwhetherJohnson'squitting constitutedan unfair laborpractice THE COPPS CORPORATION297courtesy boy and would lose his seniorityA tabulation of Czechowicz' hours introduced byRespondent showed that during the period from the weekof May 29 through the week of July 31, 1968, Czechowiczworked an average of approximately 33 hours a week,whereas in the final 3 weeks of his employment (week ofMay 28 through the week of June 11, 1969), he worked anaverage of only 17 hoursCertain facets of the evidence apply commonly to thequittings of Byrne and Walker. Byrne worked full-time forCopps from September 1968 to January 1969 andpart-time until April 2 when he quit A tabulation of hishours beginning with the week of March 5, 1969, showedthat he worked 13 25 hours in that week, 8 25 in the weekofMarch 12 and 5 hours in the week of April 2 Hereturned as a part-time employee on June 11, worked 5hours in the week ending June 11, 31 5 in the week ofJune 18, 30 in the week of June 25, and 8 hours before hequit on June 26On June 21 Byrne took another part-time job atNational Food Stores in order to earn more money. HetoldRichmond about it on June 23 and asked that hisschedule at Copps be changed so as not to conflict withthe other scheduleRichmond promised to see what hecould do, and said nothing about any policy againstworking at another grocery storeWeaver called Byrne later on the telephone and,referring to his jobs at two different grocery stores, stateditwas "unkosher" for Byrne to work at two differentgrocery stores because Byrne might give away tradesecrets.The conversation was resumed the next day withWeaver telling Byrne it was against Company policy foremployees to work at two different grocery stores ByrnetoldWeaver he could not survive on 22 hours a week at$1 60 and pay for a college tuition and that he haddecided to work for National. Weaver commented that"It's a funny world sometimes," and that "I knew wecould talk with you, but we have to be a little morecareful with Dennis He doesn't know it yet, but he won'tbe working here much longer either."In 1968 Walker averaged working approximately 30hours a week from the week of May 29 through the weekof July 31. After Richmond denied Walker's request formore hours on May 21, 1969, Walker averaged only 20 5hours a week until he quit on June 28, against an overallaverage from May 21 through July 23 of 24 hours bypart-timeemployees.On June 20 Walker informedRichmond he had obtained another part-time job becausehe could not work enough hours at Copps to get thetuitionmoney he neededWalker asked to get off onSaturday night and to be put on "set" hours, to matchwith his schedule on the other job. Richmond agreed tosee what he could do.Weaver spoke withWalker the same evening,expressing objection to lettingWalker off on Saturdayand inquiring about his other job. When Walker told himitwas at National Foods (a competing store), Weaverlaughed and said he did not care for Walker to work atboth places, that it was "unethical" and that he did notwant any trade secrets getting out Agreeing that he wasaskingWalker to choose between the two jobs, Weavercontinued that he knew the manager at National and thatWalker might make more money there. Walker asked fortime to discuss the matter with his parents, and afterdoing so informed Weaver he would prefer to stay at bothplaces because he needed the money so badly because ofgoing to college in the fallWeaver stated that he wouldbe unable to give Walker set hours as requested, butWalker explained that he was only asking that Weaverschedule his hours around the other work, pointing outthat it was customary for Weaver to do such schedulingaround other activities during the school year, includingeven social activities.Walker concluded by stating that hewould prefer to let things to the way they were, andWeaver nodded in apparent agreement.There was no particular conflict in the hours on the twojobs during that week On June 26 Walker's hours wereposted at National Foods for the week of June 30 throughJuly 5. On June 27 Respondent posted its schedule for thesame week, reflecting a direct conflict with Walker's hoursatNationalOpalGreene testified that afterWalkerchecked his schedule for the week in question and had leftthe room, themeatManager Paul Magnusen commentedwith a laugh that Walker's schedule was exactly the sameas his schedule at National.Recognizing that it would be impossible for him tocontinueworkingatbothjobs,Walker informedRichmond on June 28 that he was quitting and thatRichmond had finally got to him On the following dayWalker told Weaver he was quitting under protest andwas forced to quitRespondent's defenses rested on the testimony ofPersonnelDirectorBernardLandermanandStoreManager Weaver and on tabulations compiled from itsrecordsofhoursworkedbypart-timeemployees.Landerman testified that the organizing campaign gaverise to a problem concerning the hours of the part-timeemployees, who by his definition worked 24 hours a weekor less; that with the summer season approaching,Respondent anticipated requests from some employees towork additional hours; and that it feared that unless itdivided the hours as fairly as possible it would run thedanger of unfair labor practice charges For that reason,Landerman explained, the Company changed its ruleswhile the Union campaign was going onWeaver testified similarly that Landerman informedhim around the first of June that part-time employeesshould be limited to 24 hours or less and that he shouldtry to be fair to everyone. He testified however, that inactual operation he was unable to comply because he wastoo busy and that he accordingly worked employees morehours without telling them that they were free to workbeyond the prescribed limitation.Landerman also testified that for some 12 yearsRespondent's policy had been one of opposition to itsemployees working simultaneously in a competitor's storebecause it felt the employees should have some sense ofloyalty to it and should not have divided allegiance.Furthermore,Respondent desired to guard against thepossibility that its employees might obtain confidentialinformation about its operations such as the anticipatedpricing of future sale items and that such a danger mightexist even in the case of courtesy boys. Though bothWeaver and Richmond were aware of the Companypolicy, there was no occasion to apply it at La Crosseprior to the spring of 1969, when Weaver informedLanderman there were two employees who had obtainedemployment at another store. Landerman testified,however, that because the Company was in the midst ofan organizing campaign, it was his understanding that,"we were not able to enforce any of those rules."9'Therewas obvious inconsistency between that explanation andRespondent'sadmitted changing of its rules during the union campaignconcerning the hours worked by part-time employees 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's tabulations included comparisons of theoverall averages of hours worked by part-time employeesduring the months of June and July, 1968 and 1969, aswell as by individual employees named in the complaint,includingCzechowicz, Byrne and Walker as previouslynoted. The overall averages showed that in 1968 duringthe 2 months in question an average of 27 part-timeemployees worked an average of 26 hours a week and thatin 1969 an average of 31 employees worked an average of24 hours a week. Thus the total work hours in 1969exceeded those in 1968 by some 42, or approximately 7percent.Concluding FindingsAs found in sectionB, supra.Respondent threatened tolimit the hours worked by part-time employees if theUnion should come in and later informed the employeesthat the new policy was actually being put into effectbecause of the Union. Respondent could reasonably haveexpected that such action would cause a substantialnumber of quits by employees who customarily workedlongerhours in previous summers and who foundthemselves without sufficient earnings to meet their needsunder the limited schedules. Indeed, in late April DavidJohnson informed the produce manager he would have tofind another job. Later Czechowicz, who was known toWeaver to be a union member, found himself unable tocontinue under weekly hours averaging 17 as against the33 hours he worked in the summer of 1968I therefore conclude and find Czechowicz was forced toquit because of Respondent's unlawful conduct and thatRespondent thereby constructively discharged him becauseof his union membership and activities and to discourageunion membership generally.TheWalker-Byrne cases differ fromCzechowicz'mainly in the circumstance that they undertook thenecessary supplementation of their earnings by obtainingother part-time work. Here Respondent came forwardwithanalleged long-standing policy, not previouslycommunicated to the employees, that Respondent did notpermit other employment in a competitor's store.Weconsider first how Respondent sought to apply that rule inWalker's case.Though expressing disapproval,Weaver did not insistthatWalker give up the other job nor did he informWalker that Walker was free to work additional hours atCopps because the 24 hour rule was not being adhered toInstead,Weaver permitted Walker to work out the weekunder a schedule which involved no substantial conflict,but he then posted a new weekly schedule which it wasimpossible forWalker to meet because it was in directconflict with the one National had posted a day earlierThe evidence showed that such action was deliberateand not the result of pure coincidence. Weaver informedWalker earlier that he knew the manager at National andrecommended that Walker choose employment there inpreferencetoCopps.MeatManagerMagnusencommented thatWalker's newly scheduled hours wereidentical with those set by National. Furthermore, Weavertold Byrne some 2 days before that though Walker did notknow it, he would not be working for Copps much longer.FinallywhenWalker informedWeaver he was quittingunder protest because it was impossible to work on bothjobs,Weaver again failed to informWalker that thelimited hours policy was not being adhered to and thatWalker could stay on at Copps and work more than 24hours a week In view of Weaver's admitted difficulties inobtaining necessary additional help,' ° it is inconceivable,absent a discriminatory motivation, thatWeaver wouldnot seek to retainWalker'sservices,concerning whichthere was no evidence of dissatisfaction on Respondent'spartThe foregoing circumstances are also to be viewed, ofcourse,againsttheimmediatebackgroundofRespondent's unlawful conduct as found in section B,supra,including particularly Richmond's explanation thatWalker's hours were being limited because of prounionsentimentsSo viewing them,Iconclude and find on theentire record that by limitingWalker's hours and bydeliberately scheduling his hours for times it knew hecould not work,Respondent constructively dischargedWalker because of his union membership and activitiesand in order to discourage membership in the UnionByrne'sdischargeistobeviewedagainstthebackground of Walker's case, with which it was linkedWhen Byrnes informed Richmond of his other job,Richmond promised,as with Walker,to see what he coulddo about giving Byrne set hours, and he said nothingabout a company policy against working elsewhere. AlsoasinWalker'scaseneitherRichmond orWeaverinformed Byrne that it was not adhering to its policy oflimited hours and that he might work longer at Copps ifhe desired Indeed, as noted in Walker's case, it isimpossible to understand why in view of the difficultiesthey were experiencing in obtaining the necessary help,they failed to inform Byrne he could work as many hoursas he desired.InsteadWeaver not only permitted Byrne toquit but made the revealing comment predicting Walker'stermination some 2 days before he posted a new workschedule which forced Walker to quit.Where Byrne's case differed from Walker's was in thefact that it was not shown that Respondent knew he was aunion adherent,but that fact is not controlling under thecircumstances here because Byrne was only an innocentvictimofRespondent'sdeterminationtoeliminateWalker. Byrne could plainly not be permitted to workunder conditions which were denied to Walker for thatwouldmanifestly discloseRespondent'shandBut byimposing the same conditions on Byrne as it did onWalker, it may reasonably be assumed that Respondentthereby expected to "lend an air of legitimacy" toWalker'stermination.GainesvillePublishingCompanv.150NLRB 602, 630-631, cases there cited at fn. 77BecauseSection8(a)(3)proscribesinbroad termsdiscouragement of membership in a labor organization,The Great A & P Companv,154 NLRB 361, 367, it isimmaterial that some of the victims of discrimination maynot be union members or that the employer had noknowledge of their union membership or activitiesArnoldware. Inc..129NLRB 228Lamar CreameryCompany,148NLRB323,NL R B v. PiezoMfg. Co,290 F.2d 455, 456 (C.A. 2).Itherefore conclude and find that by limiting Byrne'shours of work,thereby forcing Byrne to quit, Respondentconstructively discharged Byrne to discourage membershipin the Union within the meaning of Section 8(a)(3) of theAct."Extra hours were obviously available in viewof the 7percent increaseover 1968 Thoughthere were more part-time employees on the payroll,that was plainly in implementation of Richmond's threat,testified to byCurtis, thatiftheUnion came in the hours limitation would beaccomplishedby "hiringmore kids " Landerman's explanations forchanging rules during the union campaign were not only refuted by thattestimony but were inconsistent as well with his stated understandingelsewhere that Respondent couldnot enforcerules during the campaign D The Refusal toBargain1The appropriate unitTHE COPPS CORPORATION.299The unit alleged in the complaint to be an appropriateone conforms to that in which the Union soughtrecognition, i.e., all employees including regular full-timeand regular part-time employees of Respondent at its LaCrossestore,butexcludingallbakerydepartmentemployees, allmeat department employees, professionalemployees, guards and supervisors as defined in the Act.Respondent's position consists mainly in professing doubtas to certain features of that unit while refraining fromstating any view of its own as to an appropriate unit andwhile contending that it was the duty of the Board tomake the determination in representation proceedingsunder Section 9(b).The questions which Respondent raises are withoutsubstance under Board and court decisions. The Board'spolicy concerning units in the retail chain field is toconsider single store unitspresumptivelyappropriate. Thepresumption is not, however, a conclusive one and may berebuttedwhere there are factors present which wouldcounter the appropriateness of a single store unit.HaagDrug Company Incorporated.169 NLRB No. 111, andcases there cited;StarMarket Company,172 NLRB No.130; and see Vol. 68, LRR Analysis, No. 29, where thoseand other related cases are reviewed and analyzedInHaagthe Board took specific note that the Courts ofAppeals for the Seventh and First Circuits had deniedenforcement of its decisions in single store units, i.e.,Frishch'sBigBoy, Inc,147 NLRB 551, 151 NLRB 454,enforcement denied 356 F.2d 895 (C A.7),Purity FoodStores Inc .160 NLRB No. 53, enforcement denied 376F.2d 497 (C A 1), cert. denied 389 U.S. 959. Pointing tocontrary results reached by other courts (see cases cited infootnote 8 thereof), the Board stated it would continue toadhere to the policy of finding single store unitspresumptively appropriate.Thepresentrecordcontainsnoevidenceof"countervailing factors," and when the Trial Examinercalled attention to that fact at the end of the hearing,Respondent's counsel requested that the record be closedwithoutmore.As I therefore conclude and find that asingle store unit confined to the store at La Crosseconstitutes an appropriate unit, I turn to the questionwhether the exclusion of the bakery and meat departmentemployees would render that unit inappropriate.The evidence establishes that the meat and bakerydepartment employees worked different hours and areunder separate immediate supervision from the grocerydepartment employees whose "break" times also differ.The work engaged in is also significantly different. Thegrocery employees are responsible for the stocking andsale of groceries, while the meat department employeesdeal exclusively in the preparation of meat for sale andthebakery employees are responsible for the actualbaking of the products and are located in a separate areafrom the grocery employees Furthermore, there is noevidenceofany interchange of meat and bakeryemployees with the grocery employees, and the former areoften present at the store during times when the store isnot open for business The latter fact lends emphasis tothe essential differences in the functions involved, the onebeing on the side of production whereas the other isconfined chiefly to sales. The evidence shows further thatthework schedules of meat and bakery employees areprepared by the managers of the respective departmentsand posted in their departments while Assistant ManagerDonald Richmond prepares the schedules of the groceryemployees. Indeed,Richmond professed to have noknowledge of the wage rates of the meat and bakeryemployeesIfind this case to be controlled byMock Road SuperDuper. Inc .156 NLRB 983, 984-986, enfd 393 F.2d 432(C.A. 6), where the Board observed in part, "In fact, itappears that separate grocery units have become thegeneralbargainingpattern in the retail food storeindustry In addition, recent cases have made it clear thatunder the Act, a unit of less than all the employees in aretailstoremay be appropriate." See alsoAlliedSupermarkets Inc,167 NLRB No. 48.Iconclude and find on the present record that aseparate community of interests exists between the groceryemployees on the one hand and the meat and bakerydepartment employees on the other. As the record showsfurther that there is no labor organization which seeks torepresent a storewide unit, a unit of grocery employees inan appropriate one under Section 9 (a) of the Act.Respondent cites no authority for its contention that arefusal to bargain cannot be found herein because theBoardmade no determination of ;in appropriate unitpursuant to Section 9(b) That novel contention, plainlywithout merit, ignores a long line of unfair labor practicecaseswhere unit determinations were made in Section10(b) proceedings in the absence of prior representationproceedings.Were Respondent's theory sound, no refusalto bargain charge could be proceeded upon unless unitissues were first decided in a representation proceeding.2.The constituency of the unit; the Union's majorityRespondent stipulated to thenamesof the employeeswho were within the unit contended for by GeneralCounsel and Union but reserved contentions of its ownwhich remain for consideration.The status of Glenn Strittmater had already beenresolved in sectionA, supra.Thomas Schnick is claimedto be excludable as a meat department employee, but Ifindhim to be within the unit under his undeniedtestimony that he was one of the "courtesy boys" in thegrocery department for a few weeks before he signed hiscard on March 18, and that he continued on that job until'he quit in June.Respondent also apparently questions the inclusion ofthe part-time employees, some 30 in number, pointing outthat they were mostly high school students and that some14 of them left its employ at some time between March21 and the date of the hearing There is no merit to thosecontentionsunderthecircumstanceshereRegularpart-timeemployeesarecustomarilyincludedinbargaining units, and there was no suggestion here thatany of the part-time employees, including the students,werenotregularlyemployed.Terminationsandresignations which followed the requests to bargain do notaffect the constituency of the unit, for it is the time of therequestswhich is controllingFurthermore, under thefindingsmade in section B andC, supra.Respondent'sunlawful conduct was directly calculated to cause thequitting of part-time employees through the threats ofreplacing them by full-time employees and by the threatsto limit their hours of work.I therefore conclude and find that the appropriate unitas found above included 44 employees as of March 21 and43 as of April 1. See Appendix A, hereto attached 300DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel offered a total of 31 cards signedby employees within the unit, all of which were received inevidence except the card of John Laufenberg which wasrejected for lack of proper authentication." All exceptthree of the cards were procured prior to March 21 andthe remaining three were procured on March 23. Thus onMarch 21 the Union was in possession of 27 cards in aunit of 44 employees and on April 1 it held 30 cards in aunit of 43 employees.Respondent's attacks on the validity of some of theauthorizationswerewithoutsubstance.Thecardsthemselves were phrased in language which was clear andunambiguous.They bore the caption in bold capitalizedtype"AUTHORIZATIONFORREPRESENTATION", and after expressing thesignatory's desire to enjoy the rights and benefits ofcollective bargaining, they continued with an authorizationto the Union "to negotiate my rates of pay, hours of workand other working conditions in collective bargaining withmy employer." The Union was further authorized " to usethis card as proof that I want it to represent me innegotiations for a labor agreement for any lawful purpose,and in particular, as the basis for it to obtain recognitionby my employer as bargaining agent, without there firstbeing an NLRB election among the employees.Testimony by Union representatives, Kenneth GerouxandMarvin Schael, who authenticated some 21 of thecardsplainlyestablishedthevalidityofthoseauthorizations under principles now definitively establishedby N.L R.Bv.GisselPacking Company,395 U.S. 575 "Testimonyby employees Thomas Schnick, KathyNasseth, James Sauer, Joan Hauser, Michael Pohle, andDennisWalker similarly authenticated the remaining 9authorizations.Respondent attacks specifically cards which were signedby Bruce Secor, Raymond H. W 'I, and Ralph GaravaliaataunionmeetingonMarc23andwhichwereauthenticated by GerouxWard,liedby Respondent,testified that he asked the questionether the signing ofthe card was a vote for or against the Union and wasinformed that it was just to authorize the Union to call avote.Ward, a high school graduate, admitted that he readthe card before he signed it and, after reading it again onthe stand, admitted he had no trouble understanding it.He admitted further that some statement was made in themeeting to the effect that the cards would be sent to someone like a priest or minister, but he was uncertain as tothe purpose of doing that.Bruce Secor, called on rebuttal, testified that he wastold in part the purpose of the card was to get the Unionin the store and that he understood he was authorizing theUnion to represent him Secor was told further that itwouldsave him uniondues if he signed and that theUnionhadenoughsignatureswithouthisOncross-examination Secor admitted that some language was"A separate signature by Laufenberg,identifiedby James Ablan, wasreceived for the purpose of comparison with the signature on therejectedcard,but examination of the two proved inconclusiveto the TrialExaminer,who professes no qualifications as a handwriting expert"The court approved the rule set forthinCumberlandShoeCorporation,144NLRB 1268, and reaffirmedinLevi Strauss andCompany,172 NLRB No. 57, statinginpart that, "Employees should bebound by the clear language of what they sign unless that language isdeliberatelyand clearly cancelled by a union adherent with wordscalculated to direct the signer to disregard and forget the language abovehis signatureThere isnothing inconsistent in handing an employee a cardthat says the signer authorizes the union to represent him and then tellinghim that the card wouldprobablybe used first to get an election."used aboutan election,and though he did not rememberthe exactlanguage,he "guessed," or "it sounded to him,"that it was to the effect that the only purpose was thatthere would be an election.Geroux's testimony was that he told the employees attheMarch 23 meeting that they wereto signthe cards ifthey wanted Local 640 to represent them for the purposeof collectivebargainingand that the Union needed 51percent of the employees to sign in order to request a cardcheck which would be made by some impartial partycomparing the signature on the cardagainstthose on thepayroll.As is seen both Ward and Secor read the card and werefully capable of understanding it. Indeed, Secor admittedhe understood that it was to get the Union in the storeand that he was authorizing the union to represent himand Ward admitted he was told the cards would be sent tosome impartial person. I therefore find their testimonywas not of sufficient weight as to require the discreditingof Geroux's, nor do I find it sufficient under the languageofGissel, supra,to establish that the authorizations wereinvalid.Furthermore, it may be noted that rejection ofthose cards would in no way affect the Union's majority.Respondentalso citestestimony by Michael Polite andWilliam Valentine that their requests for return of theircardswere refused or ignored. The record showed,however, that they were among the employees who wereinterrogatedconcerning unioncards andunion meetings,that Valentine was solicited by Weaver to reporton unionmeetings,and that Valentine was also one of theemployees who were told by Richmond that if the Unioncame in the part-time employees' hours would belimitedto 24 hours a week or the part-time employees would bereplaced by full-time employees.Under the foregoing circumstances the requests whichValentine and Polite made can be directly attributed toRespondent's campaign of unlawful conduct,QualityMarkets, Inc ,160 NLRB 44, 45-46, enfd 387 F 2d 20, 24(C.A. 3). The Court affirmed the Board's conclusion thatthe attempted revocation was a part of the Company'sSection 8(a)(l) violationsand would not therefore supporta finding of good-faith doubt since such doubt was basedon the Company's knowledge that his illegal tactic hadbeen at least partially successful.Itherefore conclude and find on the entire evidencethat on March 21 the Union represented 27 employees inaunitwhich included 44 and that on April 1 itrepresented 30 employees in a unit of 43.3.Therequests and the refusal,the issue of abargaining orderThe Union made its initial request to bargain by letterofMarch 21 and stated it was prepared to prove its"substantialmajority" by submitting the authorizationcards to a mutually satisfactory impartial party forcheckingagainstRespondent'srecords.Respondentrejected the request by letter of March 27, representingthat it had "some serious doubt" about the majority andraising certain questions (resolved in section1,supra)concerning the appropriate unit. Stating further a desire tohave the Board resolve both the unit and the majorityquestions, Respondent informed the Union it was filing arepresentation petition with the Regional Director.The Union renewed its request to bargain by letter ofMarch 31 and included photocopies of 30 signedauthorization cards to resolve any doubt of majority Itpointed out further that the unit it was seeking was a THE COPPS CORPORATION301typical one for Respondent's type of operation, but statedthat even were minor changes made in that unit, it wouldstill represent a majorityRespondent 'effected that requeston April 2.There remain questions whether that action wasunlawful under Section 8(a)(5) and, if so, whether anorder to bargain should be issued to remedy the violationsherein found. The question of alleged good-faith doubt ofmajority need not detain us, for that became irrelevantunder the findings made in section B andC, supra."Seethediscussion,infra,ofN L R B v Gissel PackingCompany, Inc ,395 U.S. 575.Respondent's unit contentions have been disposed of insections 1 and2,supra.but even assuming they wereadvanced in good faith that fact would furnish no defenseto a refusal to bargain finding since the requested unit wasan appropriate oneN L.R B v. Primrose Supermarkets,353 F.2d 675, 676 (C.A. 1), cert. denied 382 U.S. 830;Florence Printing Co v. N L.R B ,333 F.2d 289, 291(C.A. 4);United Aircraft Corp v. N.L R B.333 F 2d819, 822 (C A 2), cert. denied 380 U S. 910;N L R.B v.QualityMarkets, Inc ,387 F 2d 20, at fn 3 (C A. 3),l^L.R.B v. Keystone Floors, Inc ,306 F.2d 560, 563-564(C.A. 3).We thus reach the question whether the issuance of abargaining order is warranted under the circumstances inthis case.The controlling principles for cases like the presentwere definitively established by the Supreme Court inN L R B v. Gissel Packing Company, Inc,395 U.S. 575The question of good-faith doubt is largely irrelevant Anemployer can insist that a union go to an election,regardless of his subjective motivation, so long as he is notguiltyofmisconduct and he need give no affirmativereasons for rejecting a recognition requestHe may eitherrequest the Union to file an election petition or file onehimself, as Respondent did here. But the Court held that:If,however, the employer commits independent andsubstantial unfair labor practices disruptive of electionconditions, the Board may withhold the election or setitaside and issue instead a bargaining order as aremedy for various violations.Respondent argues that even assuming unfair laborpracticeswere to be found, its conduct falls within thecategory of minor or less extensive unfair labor practices,mentioned by the Court, "which, because of their minimalimpact on the election machinery, will not sustain abargaining order." Id.But here as inGeneral Stencils, Inc ,178NLRB No18,Respondent engaged in widespread unfair laborpractices during the Union's organizing drive and bothbeforeand after receiving the Union's demand forrecognitionAs in that case Respondent's serious andextensiveunfair labor practices, despite its attemptedinvocation of the election machinery, tended to destroy theemployees'freechoiceand to frighten them intowithdrawing their allegiance from the Union. Suchconductwas plainly of such a nature as to have alingering effect and to make a fair and coercion-freeelectionquitedubious if not impossible. See alsoProductionIndustries,Inc.,178NLRB No. 112;N L.R B v. Marsellus Vault & Sales, Inc,72 LRRM2391, 2396 (C.A. 2), decided October 1, 1969, enfg 170"It may be noted, however, that Landerman's testimony established noreasonable basis for his claimed doubt and that Respondent apparentlyconcedes the fact of an actual majority by arguing in its brief that no"overwhelming majority"was shown to be in favor of the UnionNLRB No 99Itherefore conclude and find under the foregoingcircumstances that on balance the rights of the employeesand the purposes of the Act would be better effectuated byrelianceon the employee sentiments expressed in theauthorization cards rather than on the results of anelection.As the Union had secured authorization cardsfrom a majority of employees when it made its requests tobargain, I find that by refusing the Union's requests andengagingintheaforesaidunfairlaborpractices,Respondent engaged in conduct violative of Section8(a)(5), and that an order requiring it to recognize andbargainwith the Union is appropriate to remedy itsviolations of Section 8(a)(5), (1), and (3) of the Act.Upon the basis of the foregoing findings of the fact andupon the entire record in the case, I make the following:Conclusions of Law1.By interfering with, restraining and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practicesas proscribed by Section 8(a)(1) of the Act.2.By constructively discharging Larry Czechowicz,ScottByrneandDennisWalkertodiscouragemembership in the Union, Respondent engaged in unfairlabor practices as proscribed in Section 8(a)(3) and (1).3.Allemployees, including regular full-time andregularpart-time employees of Respondent at its LaCrosse,Wisconsin,store,butexcludingallbakerydepartment employees, all meat department employees,professional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(a)of the Act.4.At all times on and after March 21, 1969, the Unionhas been the exclusive representative of all employees insaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment andother terms and conditions of employment.5.By refusing to bargain with the Union on and afterMarch 27, 1969, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas outlined below which I find to be necessary to remedyand remove the effects of the unfair labor practices and toeffectuate the policies of the Act.For the reasons which are stated in Section D, (3),supra,Ifind that imposition of a bargaining order isessential to remedy the unfair labor practices and toprotect the statutory rights and interest of the employees.Becauseof the scope and the extent of the unfair laborpractices found herein, I shall recommend a broad ceaseand desist orderUpon the basis of the above findings of fact andconclusions of law and the entire record and pursuant toSection 10(c) of the Act, I hereby issue the following: 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERThe Copps Corporation, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Interrogating employees concerning their unionmembership, activities andsentiments,concerning theidentity of the leaders in the organizational activities andconcerning attendance at and the happenings at unionmeetings.(b)Warning employees not to attend union meetings.(c)Soliciting employees to engage in surveillance ofunion meetings and to report on the happenings.(d) Promising wage increases to employees if the Unionshould not come in.(e)Threatening employees with reduction of or withlimiting their hours of work, with layoffs, and with moreonerous working conditions if the Union should come in.(f) Informing employees that the limiting of their hoursof work is due to the organizing activities.(g)Discouraging membership in the Union or in anyother labor organization by constructively dischargingthem because of their union memberships and activities orin any other manner discriminating against them in regardto hire or tenure of employement or any term or conditionof employement.(h)Refusing to bargain collectively with the Union asthe exclusive representative of its employees in the unitherein found to be appropriate(i)Inanymanner interfering with, restraining, orcoercing employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist theUnion or any other labor organization, tobargain collectively through representatives of their ownchoosing or to engage in other concerted activities for thepurposes of collective bargain or other mutual aid orprotection, or to refrain from any or all such activitiesexcept to the extent authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action:(a)Upon request bargain with the Union as theexclusive representative of all its employees in the unitherein found to be appropriate with respect to rates ofpay,wages, hours and other terms and conditions ofemployment and if an understanding is reached, embodysuch understanding in a signed agreement.(b)Offer to Larry Czechowicz, Scott Byrne, andDennisWalker reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makeeach of them whole for any loss of earnings he may havesuffered by payment to him a sum of money equal to thatwhich he would have earned from the date of hisconstructivedischarge to the date of the offer ofreinstatement,lesshisearningsduring that period(Crossett Lumber Company, 8NLRB 240), said backpaytobe computed on a quarterly basis in the mannerestablished by the Board in FW Woolworth Company,90 NLRB 289, together with interest thereon at the rateof 6 percent per annum.IsisPlumbing& HeatingCompany,130 NLRB 716.(c)Notify Larry Czechowicz, Scott Byrne and DennisWalker, if they are presently serving in the Armed Forcesof the United States, of their right to full reinstatementupon application in accordance with the Selective ServiceAct and Universal Military Training and Service Act of1948,asamended, after discharge from the ArmedForces.(d)Preserve and make available to the Board or itsagents, upon request, for examination and copying, allpayrollrecords,`socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder these recommendations.(e)Post in its offices and store at La Crosse,Wisconsin,copiesoftheattachednoticemarked"Appendix B."' 4 Copies of said notice on forms to beprovided by the Regional Director for the 30th Region,shall,afterbeingdulysignedbyRespondent'srepresentative, be posted immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 30, inwriting within 20 days from the receipt of this Decisionwhat steps Respondent has taken to comply herewith 11"In the eventno exceptions are filed as provided by Section 102 46 oftheRules and Regulationsof theNationalLaborRelations Board, thefindings, conclusions,recommendations, and RecommendedOrder hereinshall,as providedinSection102 48 of the Rules and Regulations, beadopted bythe Board and becomeits findings, conclusions and order, andall objections thereto shall be deemedwaived for all purposes In the eventthat the Board'sOrder is enforcedby a judgmentof a United States Courtof Appeals, the wordsin the notice reading "PostedbyOrder of theNationalLaborRelationsBoard"shallbe changedto read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National LaborRelations Board ""In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read."Notify saidRegional Director, inwritingwithin 10 days from thedate of thisOrder, what steps Respondenthas takento complyherewith "APPENDIX A'Opal Greene [C]Jane Loeffler [C]Kathy Nasseth [C]Marge CaspersenJoan Maule [C]Joe KuhnJoan Hauser [C]Roger ZagerJack Schermerhorn [C]Merry McLeesMary Dellenbach [C]Larry Czechowicz [C]George Ann Phillips [C]Patti Golba [C]Ron Philpot [C]Ken Melbye [C]John Laufenberg [C](Rejected)Ray Ward [C]Ralph Garavalia [C]Rose Osley [C]Mike AdamsMike MoenMike Pohle [C]Gary BestJane Ritter [C]John RobertsonJerry RothsteinWilliam Valentine [C]Carol Kopski [C]BruceSecor [C]Tom Schnick [C]Carlyn Snodgrass [C]Dave Johnson [C]Pete Hansen [C]Michael RenehanAustin Phillips [C]Stanley Curtis [C]James Sauer [C]Kenneth Olson [C]DennisWalker [C]Tom BruleySandra WeissenbergerJames Ablan [C]Fred Johnson'Stipulated unit employees as of March 21, with card signers beingdesignatedby [C]. As ofApril I,the list was reduced by eliminating JerryRothstein,who was no longer an employee Eliminated from the cardsigners was Scott T Byrne, who was not within the unit either on March21 or April I,and who did not sign a card until June I I APPENDIX BNOTICE TOEMPLOYEESTHE COPPS,CORPORATION303Posted by Order of the National Labor RelationsBoard an Agency of the United States Government'WE WILL NOT interrogate our employees concerningtheirunionmembership, activities and sympathies,concerningtheidentityoftheleadersintheorganizational activity or concerning their attendance atand the happenings at the union meetings.WE WILL NOT warn our employees not to attendunion meetings.WE WILL NOT solicit employees to engage insurveillance of union meetings and to report back onthe happeningsWE WILL NOT promise wage increases if the Unionshould not come inWE WILL NOT threaten to reduce or limit the hoursworked by employees nor threaten them with layoffs orwithmore onerous working conditions if the Unionshould come in.WE WILL NOT inform our employees that the limitingof their hours of work is due to the organizingactivities.WE WILL NOT discharge or constructively dischargeemployeesbecauseof their union membership oractivities to discourage membership in the Union norwillwe discriminate in any other manner against themin regard to hire or tenure of employment or any termor condition of employment.WE WILL NOT refuse to bargain collectively with theUnion as the exclusive representative of our employeesin the unit found to be appropriate.WE WILL NOTin any manner interfere with,restrainor coerce our employees in the exercise of their right toself-organization, to form labor organizations, to joinor assist Retail Clerks' Union Local No. 640, affiliatedwiththeRetailClerks'InternationalAssociation,AFL-CIO,or any other labor organization,to bargaincollectivelythroughrepresentativesof their ownchoosing or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidorprotectionor to refrain from any or all suchactivitiesexcept to the extent authorized in Section8(a)(3) of the ActWE WILL offer to Larry Czechowicz, Scott Byrne,and DennisWalkerimmediate and full reinstatement totheirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rights andprivileges,andmake them whole for any loss ofearnings they may have suffered as a result of ourdiscrimination against them in the manner provided inthe Trial Examiner's DecisionWE WILL bargain collectively upon request with saidLocalNo. 640 as the exclusive representative of ouremployees in the bargaining unit described below withrespect to rates of pay, wages, hours of employmentandotherconditionsof employment and if anagreement is reached, embody such understanding in asigned contract The bargaining unit is:All employees including regular full time and regularpart time employees at our LaCrosse, Wisconsin,store, but excluding all bakery department employees,allmeatdepartmentemployees,professionalemployees, guards and supervisors as defined in theActDatedByTHE COPPSCORPORATION(Employer)(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, asamended, after discharge from the Armed ForcesThis is an official notice andmustnot be defaced byanyone.This Noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this Notice or compliancewith its provisions, may be directed to theBoard'sOffice,2nd Floor Commerce Building, 744 North Fourth Street,Milwaukee, Wisconsin 53203, Telephone 414-272-3861.